Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/EP2019/066181 06/19/2019 and claims priority to EUROPEAN PATENT OFFICE (EPO) 18382445.7 06/20/2018.  
	Claims 1-12, 14-15, 19-23 are pending.  
Response to Amendments and Arguments
2.	The objection to claim 11 is withdrawn based upon the amendments. 
The rejection of claims 1-10, 12, 23 under 35 U.S.C. 103 as being unpatentable over   Hwang, Valverde AND Valverde is maintained. Applicants’ representative’s arguments submitted June 29, 2022 have been fully considered but are unpersuasive. According to the arguments, “The skilled artisan would not have had a credible reason to make this substitution because he would have believed that it would have significantly worsened the inhibitory activities of the compounds.” (Remarks of June 29, 2022 page 13 lines 7-10).  According to the remarks, compounds 18, 19 and 20 are poor inhibitors. However Valverde notes that “within this family of compounds is one derivative with submicromolar 11b-HSD1 inhibitory activity.” (Valverde abstract).  Compound 20 is the compound referenced in this remark.  Rather than referring to this activity as poor, the conclusions state “Five of the novel compounds displayed reasonable enzyme inhibition and the most potent of the (2) possessed submicromolar potency.”  The word poor does not appear in the Valverde paper.  It is a common misconception in drug design that in vitro potency is the most important factor.  Differences in assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the generic relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. [Gleeson, M.P., Hersey, A., Montanari, D. & Overington, J. Probing the links between in vitro potency, ADMET and physicochemical parameters. Nat. Rev. Drug Discov. 10, 197–208 (2011).]  As outlined in the rejection the compounds “show lower lipophilicity than the adamantane-based standard.”  Finally even if Valverde’s paper somehow discouraged the benzofusion strategy based upon a perceived reduction in potency, this analysis ignores Valverde’s talk given at the Reunión Bienal de la Real Sociedad Española de Química where the specific change is explicitly taught.  If Valverde had thought so poorly of her own work, she would not have been motivated to apply the strategy multiple times to make the instantly claimed compounds with this change and present the strategy at a meeting.  The compounds with the 6,7,8,9,10,11-hexahydro-5H-5,9:7,11-dimethanobenzo[9]annulen-7-yl scaffold acting as a surrogate of the adamantane nucleus were made and presented at the meeting.  They also are very potent, with IC50s in the nanomolar range and even subnanomolar range, which is better than the standard, which appears to be PF-877423 based upon the IC50 of 4nM.
As applicant’s representative has illustrated in the remarks on page 26-28, referencing the new submission of the content of the meeting slides now cited on the IDS of June 29, 2022, there were only three right hand sides.  The right hand sides are described as “already proved”.  The last one in the list with a carboxylic acid on the cyclohexane is the right hand side in Huang compound 13g, which is the desbenzo analog of the elected species, example 44. It was very potent and had high metabolic stability. According to applicant’s representative there are 10 scaffolds, however it is not clear to the examiner that this is the case.  There are four general transformations of the adamantane contemplated, but it is not clear to the examiner that all of these rings are synthetically accessible or had been used as adamantane analogs in the past like the benzofused analogs as shown by Valverde’s paper.  Assuming all of the rings are synthetically tractable, there is only 1 from ring expansion, 2 under related polycycles, 1 oxa-derivative, and 2 from ring contraction for a total of 6.  If one factors in the n groups in the alkyl linker the ring expansion and ring contraction rings this would result in an additional two compounds for a total of 8.   Valverde discussed preparing some 20 compounds on slide 4, but does not explain specifically which ones.  As applicant points out there are only 3 different right-hand sides and if there were only 6 polycycles that would result in 18 compounds.  That would mean that more than 6 were used.  Somewhere around 7.  The specification Example Compound 38 1-(1-acetylpiperidin-4-yl)-3-(9-methyl-5,6,8,9,10,11-hexahydro-7H-5,9:7,1-1-dimethanobenzo[9]annulen-7-yl)urea and Compound 58 1-(9-methyl-6,7,8,9,10,11-hexahydro-5H-5,9:7,11-dimethanobenzo[9]annulen-7-yl)-3-(2,3,4 trifluorophenyl)urea have the same melting point as Example 4 in the table on Valverde slide 5. Example 40 1-(1-acetylpiperidin-4-yl)-3-(9-methoxy-5,6,8,9,10,11-hexahydro-7H-5.9:7,- 11-dimethanobenzo[9]annulen-7-yl)urea is at 212-213 comparable to Example 5 at 211-213.  The prior art genus is very small, by applicant’s representatives’ admission no more than 30,  all the species subsumed by this narrow genus are described and it could be argued that the genus of Valverde anticipates the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  This is not required since they are nonetheless obvious.  Anticipation is the epitome of obviousness.
According to the arguments “ the replacement of the adamantyl ring by any of the proposed scaffolds in Valverde 2 would not have been obvious, in view of the following results obtained by the inventors (which would shortly be presented via a 37 C.F.R. §1.132 declaration)”.  There is no comparative data in the specification and no data has been submitted in a declaration to support this assertion. "The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).” MPEP 716.01(c). Finally even if such evidence were presented, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. Cir. 1988).
The rejection of claims 1-12, 23 under 35 U.S.C. 103 as being unpatentable over   Burmistrov, Valverde AND Valverde is maintained. Applicants’ representative’s arguments submitted June 29, 2022 have been fully considered but are unpersuasive. According to the arguments, ”The skilled artisan would not have had a credible reason to make this substitution because he would have believed that it would have significantly worsened the inhibitory activities of the compounds.” (Remarks of June 29, 2022 page 24 lines 11-12).  According to the remarks, compounds 18, 19 and 20 are poor inhibitors. However Valverde notes that “within this family of compounds is one derivative with submicromolar 11b-HSD1 inhibitory activity.” (Valverde abstract).  Compound 20 is the compound referenced in this remark.  Rather than referring to this activity as poor, the conclusions state “Five of the novel compounds displayed reasonable enzyme inhibition and the most potent of the (2) possessed submicromolar potency.”  The word poor does not appear in the Valverde paper.  It is a common misconception in drug design that in vitro potency is the most important factor.  Differences in assay potency are expected but rarely guide clinical development and may lack biological significance. Gleeson and coworkers assessed the generic relationship between therapeutic doses, in vitro potency, and physicochemical properties. They concluded that high in vitro drug potency does not necessarily predict in vivo benefit, partly because of poorer pharmacokinetic properties. As outlined in the rejection the compounds “show lower lipophilicity than the adamantane-based standard.”  Finally even if Valverde’s paper somehow discouraged the benzofusion strategy based upon a perceived reduction in potency, this analysis ignores Valverde’s talk given at the Reunión Bienal de la Real Sociedad Española de Química where the specific change is explicitly taught.  If Valverde had thought so poorly of her own work, she would not have been motivated to apply the strategy multiple times to make the instantly claimed compounds with this change.  The compounds with the 6,7,8,9,10,11-hexahydro-5H-5,9:7,11-dimethanobenzo[9]annulen-7-yl scaffold acting as a surrogate of the adamantane nucleus were made and presented at the meeting.  As applicant’s representative has illustrated in the remarks on page 26-28, referencing the new submission of the content of the meeting slides now cited on the IDS of June 29, 2022, there were only three right hand sides.  The right-hand sides are described as “already proved”.  The last one in the list with a carboxylic acid on the cyclohexane is the right-hand side in Burmistrov compound 1b, which is the desbenzo analog of the elected species, example 44. It was very potent and had high metabolic stability. A number acyl piperidines were also disclosed in the last portion of Table 1 (2c, 4c, 5c, 7b) which are analogous to the piperidine right hand side as the second selection.  According to applicant’s representative there are 10 scaffolds, however it is not clear to the examiner that this is the case.  There are four general transformations of the adamantane contemplated, but it is not clear to the examiner that all of these rings are synthetically accessible or had been used as adamantane analogs in the past like the benzofused analogs.  Assuming all of the rings are synthetically tractable, there is only 1 from ring expansion, 2 under related polycycles, 1 oxa-derivative, and 2 from ring contraction for a total of 6.  If one factors in the n groups in the alkyl linker the ring expansion and ring contraction this would result in an additional two compounds for a total of 8.   Valverde discussed preparing some 20 compounds on slide 4, but does not  explain specifically which ones.  As applicant points out there are only 3 different right hand sides and if there were only 6 polycycles that would result in 18.  That would mean that more than 6 were used.  Somewhere around 7.  The specification Example Compound 38 1-(1-acetylpiperidin-4-yl)-3-(9-methyl-5,6,8,9,10,11-hexahydro-7H-5,9:7,1-1-dimethanobenzo[9]annulen-7-yl)urea and Compound 58 1-(9-methyl-6,7,8,9,10,11-hexahydro-5H-5,9:7,11-dimethanobenzo[9]annulen-7-yl)-3-(2,3,4 trifluorophenyl)urea have the same melting point as Example 4 in the table on Valverde slide 5. Example 40 1-(1-acetylpiperidin-4-yl)-3-(9-methoxy-5,6,8,9,10,11-hexahydro-7H-5.9:7,- 11-dimethanobenzo[9]annulen-7-yl)urea is at 212-213 comparable to Example 5 at 211-213.  The prior art genus is very small, by applicant’s representatives’ admission no more than 30,  all the species subsumed by this narrow genus are described and it could be argued that the genus of Valverde anticipates the instant claims,  See In re Schaumann (CCPA 1978) 572 F2d 312, 197 USPQ 5; In re Petering (CCPA 1962) 301 F2d 676, 133 USPQ 275; Ex parte Broadbent (POBA 1965) 150 USPQ 468; Ex parte Schaefer (POBA 1964) 148 USPQ 160.  This is not required since they are nonetheless obvious.  Anticipation is the epitome of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-10, 12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Hwang “Orally Bioavailable Potent Soluble Epoxide Hydrolase Inhibitors” Journal of Medicinal Chemistry, 50(16), 2007,  3825-3840, Valverde “Searching for novel applications of the benzohomoadamantane scaffold in medicinal chemistry: Synthesis of novel 11β-HSD1 inhibitors” Bioorganic & Medicinal Chemistry, 2015, 23(24), 7607-7617 AND Valverde “Novel soluble epoxide hydrolase inhibitors with enhanced lipophilic ligand efficiency via scaffold-hopping approaches.” SC10-FC-03, XXXV Reunión Bienal de la Real Sociedad Española de Química (RSEQ), A Coruña (Spain), Flash communication, 2015, pages 1-11, 485, 511.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
	Hwang teaches a number of soluble epoxide hydrolase (sEH) inhibitors of the general formula in Table 2 with an adamantane linked to a cyclohexylphenoxy group through a urea:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

A number of the compounds were very potent.  The compounds 3a, 9a, 13g, 16g, 16i, 16k correspond to the G1 is methylene, G2 is O, R2-R4 are H, G3 is N, m is 0, R1 is d) cycloalkyl, substituted by phenoxy (3a, 9a) substituted by CO2H (13g, 16g, 16i, 16k) of instant claim 1.  The compound 13g was exceptional, 
	Surprisingly, the incorporation of a free carboxylic acid group in 13g and 16g not only dramatically increased the water solubility but also increased the metabolic stability of the compounds. The improved metabolic stability of the compounds 13g and 16g is most likely caused by the decreased lipophilicity of these compounds, which reduces their affinity for or accessibility to metabolic enzymes, particularly the cytochrome P450 family.[3829] ....We demonstrated that compound 13g, which has excellent bioavailability, showed improved physical properties such as increased water solubility and metabolic stability compared to previously reported sEH inhibitors and enabled us to formulate the compound easily for animal studies. 13g also showed good inhibitory activity against sEH enzymes from several different animal species, which will allow for the investigation of a variety of animal models using the same compound. In addition, 13g was shown to be more than 10 times effective in vivo in ameliorating hypotension than AUDA-BE in an LPS-sepsis model. [Conclusions].

Valverde who was interested in modifying adamantane containing drugs started with an adamantane containing 11β-HSD1 inhibitor and fused a benzene ring to make benzohomoadamantanes.  “As adamantane is a common structural feature in several 11b-hydroxysteroid dehydrogenase type 1 (11b-HSD1) inhibitors, we have explored the ability of the 6,7,8,9,10,11-hexahydro-5H-5,9:7,11-dimethanobenzo[9]annulen-7-yl scaffold to act as a surrogate of the adamantane nucleus in a novel series of 11b-HSD1 inhibitors. Of note, within this family of compounds one derivative is endowed with submicromolar 11b-HSD1 inhibitory activity.” [abstract]. This strategy is shown graphically in Figure 4.  According to Valverde, “The structural and physicochemical properties of the adamantane nucleus account for its use as a chemical scaffold in multiple drugs. In the last years, we have developed new polycyclic scaffolds as surrogates of the adamantane group with encouraging results in multiple targets.”
Valverde presented a talk at the July 21, 2015 meeting of the Real Sociedad Española de Química where the same adamantane to benzohomoadamantane strategy applied to the 11β-HSD1 inhibitors in the BMC article, was applied to soluble epoxide hydrolase (sEH) inhibitors of Hwang.  The abstract is reproduced here:
Soluble epoxide hydrolase (sEH) is a promising pharmacological target whose inhibition is of significant interest for the treatment of multiple conditions, such as hypertension, metabolic syndrome and inflammatory and painful states.[1] Since its discovery, there has been a significant and rapid development of sEH inhibitors featuring mainly a urea or amide group, and a vast number enclose an adamantane moiety.[2] The high lipophilicity of the inhibitors, furnished chiefly by the adamantane unit, results in an increased likelihood of binding to multiple targets as well as metabolic clearance and poor water solubility. Hence, it seems evident that the adamantane ring does not possess the optimal properties as a scaffold for sEH inhibitors. A decrease in the overall lipophilicity will lead to more soluble and metabolically stable compounds which will therefore be more “drug-like”.[3] In this sense, there is an urgent need for the development of new scaffolds that provide compounds with more optimal physicochemical properties to avoid attrition in later stages of the drug discovery process.
Herein we report the use of a scaffold-hopping approach for the development of polycyclic structures as adamantane surrogates of known sEH inhibitors (Figure 1). The new compounds are potent against human sEH and show lower lipophilicity than the adamantane-based standard, as it is reflected in the lipophilic ligand efficiency (LipE). We have identified a few promising scaffolds that improve notably the LipE as well as the water solubility compared to the adamantyl compound while retaining nanomolar inhibitory activity against sEH. The selected inhibitors have been tested in in vitro studies for the investigation of their effects on endoplasmic reticulum stress signaling in liver tissue by sEH inhibition.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The third structure is representative of the claimed compounds.   Reference 2b is Hwang.
2. Ascertaining the differences between the prior art and the claims at issue.
The difference between the compounds of Hwang and the compounds of the instant claims is the substitution of benzohomoadamantane for adamantane.
3. Resolving the level of ordinary skill in the pertinent art.
It is not clear that the compounds of the instant claims were disclosed in the talk and slides Valverde presented at 11:30-13:00 in Room 1 on Wednesday July 22, 2015 at the Real Sociedad Española de Química meeting and this disclosure precludes patentability under 102(a)(1) (See page 11 and 485).  If the claimed compounds were not disclosed in the talk Valverde gave, the abstract nonetheless outlines in detail the motivation for applying the same strategy used on the 11β-HSD1 inhibitors to the soluble epoxide hydrolase (sEH) inhibitors of Hwang.  Hwang is reference 2b. One of ordinary skill would be motivated to hop to this scaffold for the reasons explained by Valverde, “The new compounds are potent against human sEH and show lower lipophilicity than the adamantane-based standard, as it is reflected in the lipophilic ligand efficiency (LipE).”  Further improvements in “water solubility compared to the adamantyl compound while retaining nanomolar inhibitory activity against sEH” were also reported.
5.	Claims 1-12, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over   Burmistrov “Effects of adamantane alterations on soluble epoxide hydrolase inhibition potency, physical properties and metabolic stability.”  Bioorganic Chemistry, 2018, 76, 510-527, Valverde “Searching for novel applications of the benzohomoadamantane scaffold in medicinal chemistry: Synthesis of novel 11β-HSD1 inhibitors” Bioorganic & Medicinal Chemistry, 2015, 23(24), 7607-7617 AND Valverde “Novel soluble epoxide hydrolase inhibitors with enhanced lipophilic ligand efficiency via scaffold-hopping approaches.” SC10-FC-03, XXXV Reunión Bienal de la Real Sociedad Española de Química (RSEQ), A Coruña (Spain), Flash communication, 2015, pages 1-11, 485, 511.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
	Burmistrov teaches a number of soluble epoxide hydrolase (sEH) inhibitors of the general formula in Table 1 on page 513 with a substituted adamantane linked to a cyclohexylphenoxy group with carboxylate through a urea:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Compound 1b is the desbenzo analog of the elected species, example 44. It was very potent and had high metabolic stability. A number acyl piperidines were also disclosed in the last portion of Table 1 (2c, 4c, 5c, 7b) which are analogous to the claimed piperidines.
Valverde who was interested in modifying adamantane containing drugs started with an adamantane containing 11β-HSD1 inhibitor and fused a benzene ring to make to benzohomoadamantanes.  “As adamantane is a common structural feature in several 11b-hydroxysteroid dehydrogenase type 1 (11b-HSD1) inhibitors, we have explored the ability of the 6,7,8,9,10,11-hexahydro-5H-5,9:7,11-dimethanobenzo[9]annulen-7-yl scaffold to act as a surrogate of the adamantane nucleus in a novel series of 11b-HSD1 inhibitors. Of note, within this family of compounds one derivative is endowed with submicromolar 11b-HSD1 inhibitory activity.” [abstract]. This strategy is shown graphically in Figure 4.  According to Valverde, “The structural and physicochemical properties of the adamantane nucleus account for its use as a chemical scaffold in multiple drugs. In the last years, we have developed new polycyclic scaffolds as surrogates of the adamantane group with encouraging results in multiple targets.”
Valverde presented a talk at the July 21, 2015 meeting of the Real Sociedad Española de Química where the same adamantane to benzohomoadamantane strategy applied to the 11β-HSD1 inhibitors in the BMC article, was applied to soluble epoxide hydrolase (sEH) inhibitors of Hwang.  The abstract is reproduced here:
Soluble epoxide hydrolase (sEH) is a promising pharmacological target whose inhibition is of significant interest for the treatment of multiple conditions, such as hypertension, metabolic syndrome and inflammatory and painful states.[1] Since its discovery, there has been a significant and rapid development of sEH inhibitors featuring mainly a urea or amide group, and a vast number enclose an adamantane moiety.[2] The high lipophilicity of the inhibitors, furnished chiefly by the adamantane unit, results in an increased likelihood of binding to multiple targets as well as metabolic clearance and poor water solubility. Hence, it seems evident that the adamantane ring does not possess the optimal properties as a scaffold for sEH inhibitors. A decrease in the overall lipophilicity will lead to more soluble and metabolically stable compounds which will therefore be more “drug-like”.[3] In this sense, there is an urgent need for the development of new scaffolds that provide compounds with more optimal physicochemical properties to avoid attrition in later stages of the drug discovery process.
Herein we report the use of a scaffold-hopping approach for the development of polycyclic structures as adamantane surrogates of known sEH inhibitors (Figure 1). The new compounds are potent against human sEH and show lower lipophilicity than the adamantane-based standard, as it is reflected in the lipophilic ligand efficiency (LipE). We have identified a few promising scaffolds that improve notably the LipE as well as the water solubility compared to the adamantyl compound while retaining nanomolar inhibitory activity against sEH. The selected inhibitors have been tested in in vitro studies for the investigation of their effects on endoplasmic reticulum stress signaling in liver tissue by sEH inhibition.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The third structure is representative of the claimed compounds.   
2. Ascertaining the differences between the prior art and the claims at issue.
The difference between the compounds of Burmistrov and the compounds of the instant claims is the substitution of benzohomoadamantane for adamantane. Compound 1b has all the other structural features of the elected species.
3. Resolving the level of ordinary skill in the pertinent art.
It is not clear that the compounds of the instant claims were disclosed in the talk and slides Valverde presented at 11:30-13:00 in Room 1 on Wednesday July 22, 2015 at the Real Sociedad Española de Química meeting and this disclosure precludes patentability under 102(a)(1) (See page 11 and 485).  If the claimed compounds were not disclosed in the talk Valverde gave, the abstract nonetheless outlines in detail the motivation for applying the same strategy used on the 11β-HSD1 inhibitors to the soluble epoxide hydrolase (sEH) inhibitors of Burmistrov.  Burmistrov compound 1b has all the other structural features of the elected species. One of ordinary skill would be motivated to hop to this scaffold for the reasons explained by Valverde, “The new compounds are potent against human sEH and show lower lipophilicity than the adamantane-based standard, as it is reflected in the lipophilic ligand efficiency (LipE).”  Further improvements in “water solubility compared to the adamantyl compound while retaining nanomolar inhibitory activity against sEH” were also reported.
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/Primary Examiner, Art Unit 1625